Notice of Pre-A/A or AJA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1- 17 are filed on 3/25/2021.

Priority

2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. WO/JP, filed on 4/07/2020.

Claim Rejections - 35 USC§ 101

5 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
3. Independent claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract    idea without significantly more.
A. Per claim 1: Claim 1 is a system claim includes a general computer, a remote user terminal, an owner terminal, and an object/(a watercraft); wherein the computer receives information of both parties, and sharing information together (i.e., exchanging information are within generic functions of a computer); thus ,according to a Subject Matter Eligibility analysis: the claim is a system Step 1: yes).
i. Step 2A Prong One: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including: matching recorded information related to a share-ride condition is not excluding a mental step (what claim 1 does not expressly preclude a mental activity). The identified claim limitation(s) that recite(s) an   abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of using provided information (a non-functional descriptive material) of an owner, and of a user to share a ride on a watercraft, as drafted, is a process that, under its broadest reasonable interpretation, covers performance  of  the claimed limitation(s) in the mind but for the  recitation (in pending claims) of using generic computer components. There is nothing in the claimed elements that precludes the claimed steps from being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation from a human mind but for the recitation of using generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
ii. Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements includes service-oriented architecture, considering information (a non-functional descriptive material) from a user and an owner to perform selecting/matching step for an intent of use (i.e., to use a watercraft). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose  any meaningful limits on practicing the abstract idea (merely exchanging information). Therefore, the claim is still directed to an abstract idea.
iii. Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic  computer component cannot provide an inventive concept. Claim 1 is still not patent eligible.

Claims 2, and 6 depend on claim 1 and recite the limitation of collecting information (Claims 2, and 6), and determining a matching info (claim 6) and "sending a response message"/providing a signal (Claim 6). These claims recite an abstract idea which is directed to mental process (“information” is considered as a non-functional descriptive material).

B. Per independent claim 9: It is directed to a generic computer that perform above generic functions (merely using generic computer components to gather info, and selecting a match: covers performance of a human mind but for the recitation of using generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.); therefore, claim 9 is not patent eligible.

Claims 10 and 14 depend on claim 9 and recite the limitation of collecting information (Claims 10, and 14), and determining a matching info (claim 14 and "sending a response message"/providing a signal (Claim 14). These claims recite an abstract idea which is directed to mental process.
C. Per independent claim 17: Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 17 is directed to a method (thus the claim is qualified for Step 1: yes).
Step 2A Prong One: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the required limitations in claim 17 are merely using generic computer components to gather info, and selecting a match: these actions cover performance of a human mind but for the recitation of using generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas (These identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019).

Step 2A Prong Two: This judicial exception is not integrated into a practical application (for an intent of use).
This additional  element does  not integrate the abstract idea into a practical application because it  does not impose  any meaningful  limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the exception using controller (processor and terminal)/generic computer components. Mere using terminals to apply an exception using a generic computer component cannot provide an inventive concept. 
Claim 17 is not patent eligible since it is directed to a method that perform above generic functions to exchange information, and to select related information (a mental process with the uses of generic computer components); similar rationales for a rejection of claim 1 are also applied to claim 17.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to  AIA 35 U.S.C. 102 and 103 (or as subject to pre-Al A 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior a rt are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 9-10, and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitamura (JP2002157485 A) hereinafter “Kitamura”, in view of  Hasan et al ’s "Smart peer car-pooling system," hereinafter “Hasan”. 
A. Per independent claims 1, 9, and 17: Kitamura suggests a structure, a computer and a method to perform claimed features:
Per independent claim 1. Kitamura teaches “A watercraft share-ride system for inviting a user to share a ride on an owner's watercraft (see Kitamura para. [0007], and claim 5), comprising:
a computer (see Kitamura Fig. 1 server 10), (see Alarcon, col. 6 lines 35-48) Hasan Fig. 4, a representation of “Database Server @MEC “Middle East College”);
an owner terminal to provide first share-ride condition information of an owner to the computer (see Kitamura para. [0001], [0009], [0020]).
a user terminal to provide second share-ride condition information of the user to the computer(see Kitamura Fig. 1, para. [0018]-[0020]),  (see Hasan Fig. 4, a representation for passenger/user); and
a vehicle/car/watercraft including a communicator to communicate with the computer (i.e., a communication system: a smartphone - (see Kitamura Fig. 1 Internet.NET communicates to a smart phone on a boat); wherein
the computer is programmed to:
acquire share-ride request information corresponding to the vehicle/watercraft information when the vehicle/watercraft information is selected by the user terminal see Kitamura Fig. 1 Internet.NET communicates to exchange information among: a smart phone on a boat, an owner of the boat, and a user); (i.e., information that a user request is output: see Hasan, section “III. SYSTEM CONCEPTS” lines 10-16) .
	Kitamura does not disclose about provide [watercraft] information of the driver/owner to the user terminal when the first share-ride condition information and the second share-ride condition information match; however, Hasan suggests this claimed matching feature (see Hasan Fig. 1, driver/owner’s profile and Passenger/user’s profile are matched) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura with Hasan to match information for a good selection between an owner and a user to avoid any confliction about a planned trip.
B. Per dependent claims 2, and 10: This claim is directed to  a structural system, wherein
the first condition information is an intent of use of the owner (e.g., when?)
the second condition information is an intent of use of the user (e.g., how many people?).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura’s system for different specific intent of use because this information have been expected; and further they are not required to be physical components of the claimed structure.
5.	Claims 3-4, 7,and 11-12, 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitamura in view of  Hasan, and in view of Gaitan et al. (US Pub. 20160292596 A1) hereinafter “Gaitan”.
A. Per dependent claims 3, and 11: The rationales and references for a rejection of claim 1 are incorporated.
	Kitamura in view of Hasan fail to disclose about fuel consumption information; however, Gaitan use this information to calculate expenses for a trip.
Gaitan suggests a fuel information acquirer to acquire fuel consumption information during navigation of the watercraft (i.e., a familiar fuel gauge of a vehicle); wherein the computer is configured or programmed to calculate a fuel cost during navigation of the watercraft based on the fuel consumption information acquired from the communicator (see Gaitan, para. [0042] “the system will calculate the driver's estimated fuel cost and the number of seats in the driver's vehicle based on the make and model of the driver's vehicle and the distance of the driver's commute to work. In an exemplary embodiment, the customer information received from each customer by rideshare system 100, is processed by processor 180 and stored in a customer database in memory 160 of the rideshare system 100.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura and Hasan ’s system with Gaitan to practically calculate a fuel cost for a travel expense.
B. Per dependent claims 7, and 15:  Gaitan also suggests about using a computer to:
- acquired user comment/evaluation information are sent to an owner; and
- acquired owner comment/evaluation information are sent to a user terminal.
See Gaitan “One or more driver criteria may be received by the rideshare system 100 and stored in memory 160, Driver criteria may comprise, for example, a minimum age, a driving distance from the commuter address to the destination address, driver rating and/or driver history (i.e. number of tickets, number of accidents, driving experience, years driving, timeliness, comments  or feedback from riders on the driver, etc.).”
	The examiner respectfully submits that these claimed practices have been widely used to feedback after a service is done/performed for further improvement or for congratulations.
C. Per dependent claims 4, and 12: It is noted that the claims require about detecting “a fuel amount”/”a fuel cost” from “a fuel injection” (e.g., providing fuel to run an engine) which have been expected for a craft to move a distance; the uses of these well-known non-functional descriptive information are rejected as in claim 3 rationale because the claims require a similar fuel cost/consumption for a corresponding travel distance. Therefore, the same rationales and references set forth to reject claim 3/11 are also applied.
6.	Claims 5, and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitamura, in view of  Hasan, in view of Gaitan, and in view of Notteco (JP 5895079 B1).
Kitamura, and Gaitan do not disclose a watercraft position detector (i.e., using a GPS on a boat) to detect watercraft position information of the watercraft and provide the watercraft position information to the computer (see Kitamura Fig. 1 Internet.NET communicates to exchange information to a server 10) ; wherein the computer is configured or programmed to determine whether or not the watercraft starts navigating based on the watercraft position information; however, Notteco discloses that a specific craft’s positions can be detected by using a GPS (see Notteco FIG. 4 “GPS receiver 207” and to calculate the fuel cost when the watercraft starts navigating – a reset to accurately calculate the fuel cost when a vehicle starts navigating is very obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura’s system with Gaitan and with Notteco to have current location information of that watercraft and to estimate  a travel distance of a trip.
7.	Claims 6, and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitamura in view of  Hasan, and in view of Roberts, (US 20060149438 A1).
The rationales and references for a rejection of claim 1 are incorporated.
Kitamura in view of  Hasan do not disclose:  a terminal to provide maintenance information indicating an end of maintenance of the watercraft to the computer (i.e., an input interface to a computer/smartphone: a keypad); wherein the computer is configured or programmed to determine whether or not the first share-ride condition information and the second share-ride condition information match when the computer acquires the maintenance information (a comparison of user now and a past user for a maintenance purpose – e.g., need to fill up a gas tank, or need to have an oil change: these information have been normally expected to make sure there is no incident for a trip); however, Roberts suggests the claimed features (see Roberts, para. [0012]-[0013], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura’s system with Gaitan and with Roberts to compare past users ‘ information for maintenance history/purpose according to a duration of time using that watercraft to prolong that watercraft’s life.
8.	Claims 8, and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitamura in view of  Hasan, and in view of Gaitan, further in view of Nakanishi et al. (US 20200065932 A1) hereinafter “Nakanishi”.
The rationales and references for a rejection of claim 7 are incorporated.
Applicant claims features:
- information includes user selection condition information indicating a condition when the owner selects the user (this is a  “next step” of a procedure (in a flow-chart) has been normally expected after a step of selecting a user for continuing a process; and
- using a computer to provide a watercraft information of the owner to the user  when the user evaluation information satisfies the user selection condition information. See Nakanishi {0080] 
	The examiner respectfully submits that these claimed limitations are merely certain information selections between two related parties; then further information have been provided after a certain initial requirement (e.g., a destination for a fishing trip) are met.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kitamura, Hasan, and Gaitan with Nakanishi for a motivation of filtering out users which are not fit for a match in order to narrow down a selection process.
Conclusion
9.	Pending claims 1-17 are rejected. 
10.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662